—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), dated May 17, 1993, convicting her of attempted criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant argues that the court’s imposition of a "victim witness fee” and a "penalty assessment” exceeded the bounds of the plea bargain to which she had agreed. However the defendant did not seek to withdraw her plea at the time that the supposedly enhanced sentence was pronounced, and she has not otherwise preserved this argument for appellate review as a matter of law (see, People v Lanterman, 194 AD2d 630; People v Alvarado, 160 AD2d 1012; People v Ifill, 108 AD2d 202). Given the nature of this argument, and under all the other circumstances present, review in the interest of justice is not warranted (cf., People v Pinaud, 132 AD2d 580). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.